Case 19-61608-grs Doc 822-7 Filed 07/28/20 Entered 07/28/20 12:28:34         Desc
      Exhibit 7. Portuguese and Brazilian Corporate Registries Page 1 of 6




                               EXHIBIT 7
10/04/2020   Case 19-61608-grs Doc 822-7 Filed 07/28/20             Entered 07/28/20 12:28:34
                                                    ePortugal.gov.pt/Empresas                         Desc
                   Exhibit 7. Portuguese and Brazilian Corporate Registries Page 2 of 6




                                                  Permanent Certificate
                                                Access Code: 1350-0454-6879

  The delivery of this access code to any public or private entity doesn’t require the presentation of the
  certificate in paper version (article 75, nº 5 of Código do Registo Comercial (Commercial Registry Code))


   Registration

   NIPC (Collective person/Registration identification number): 980639808
   Company name: LOCALIZE BRASIL - COMÉRCIO DE AUTOMÓVEIS S.A. SUCURSAL EM
   PORTUGAL
   Legal status: PERMANENT REPRESENTATION
   Place of Representation: RUA DAS HORTAS Nº 3
   District: Ilha da Madeira Municipality: Funchal Parish: Funchal (Santa Luzia)
   9050 024 FUNCHAL
   Object: Purchase, sale, import and export of precious and semi-precious ore, Precious and
   semi-precious stones, both raw and cut, refining of precious stones and metals and
   manufacture of jewellery and other cutlery articles.
   Main CAE (Statistical Classification of Economic Activities): 46720-R3
   Secondary CAE (1): 46762-R3
   Secondary CAE (2): 32122-R3

   Date of closure of financial year: 31 December
   Representatives:

     REPRESENTATIVE(S):

      Name: WOSNHTONS CASTRO DA CUNHA
      NIF/NIPC (taxpayer/collective person identification number): 297167120
      Position: Representative



   Entity with all documents deposited in electronic format.

   The elements of this registration do not dispense with the consultation of the records and their
   endorsements and annotations inasmuch as they define the legal position of the entity.

   Records - Endorsements - Annotations

   Rec.1      PRESENTATION 9/20190218 14:09: 27 UTC - PERMANENT REPRESENTATION
              AND APPOINTMENT OF REPRESENTATIVE

              REPRESENTATION:

              COMPANY NAME: CALIZE BRASIL - COMÉRCIO DE AUTOMÓVEIS S.A. SUCURSAL EM
              PORTUGAL
              NIPC (Collective person/Registration identification number): 980639808
              LEGAL STATUS: PERMANENT REPRESENTATION
              REPRESENTATION ADDRESS: RUA DAS HORTAS Nº 3
              District: Ilha da Madeira Municipality: Funchal Parish: Funchal (Santa Luzia)
              9050 - 024 FUNCHAL
              Object: Purchase, sale, import and export of precious and semi-precious ore, Precious
              and semi-precious stones, both raw and cut, refining of precious stones and metals
              and manufacture of jewellery and other cutlery articles.
              Date of closure of financial year: 31 December

              APPOINTED REPRESENTATIVE(S):

               REPRESENTATIVE(S):

                Name/Company name: WOSNHTONS CASTRO DA CUNHA
                NIF/NIPC (taxpayer/collective person identification number): 297167120
                Position: Representative
                Residence/Registered head office: Rua Doutor Sodré nº 158, Apartamento 53, Vila
https://eportugal.gov.pt/empresas/Services/Online/Pedidos.aspx?service=CCP                                    1/2
10/04/2020   Case 19-61608-grs Doc 822-7 Filed 07/28/20                   Entered 07/28/20 12:28:34
                                                          ePortugal.gov.pt/Empresas                           Desc
                     Exhibit  7. Portuguese  and  Brazilian
              Nova Conceição CEP 04535-110, São Paulo, Brazil Corporate      Registries Page 3 of 6

              Granted powers: To sign separately by the company and represent it in administrative,
              financial, tax, judicial, labor and other acts and proceedings and others

              REPRESENTED COMPANY:

              COMPANY NAME: LOCALIZE BRASIL - COMÉRCIO DE AUTOMÓVEIS S.A.
              REGISTERED HEAD OFFICE: Rua Dr. Sodré, 122 - Conjunto 43 - Vila Nova Conceição -
              São Paulo - SP - CEP 04535-110
              Nationality: Brazilian
              Capital: 100.000.000.000 R$

              Register Office: Conservatória do Registo Comercial/Automóvel do Funchal
              Register Officer: O(A) Conservador(a), Rita Gouveia Caldeira de Brito

              Annotation 1 - 20190227 - Published at http://www.mj.gov.pt/publicacoes.
              Register Office: Conservatória do Registo Comercial/Automóvel do Funchal
              Register Officer: O(A) Conservador(a), Rita Gouveia Caldeira de Brito



                             Permanent certificate subscribed in 07-04-2020 and valid until 07-04-2021

  End of Certificate

  Important Note:
  No need for printing. Present the access code to any public or private entity whenever a commercial registry certificate is
  required.




https://eportugal.gov.pt/empresas/Services/Online/Pedidos.aspx?service=CCP                                                  2/2
20/09/2019   Case 19-61608-grs Doc 822-7 Filed 07/28/20            Entered 07/28/20 12:28:34
                                                       Portal da Empresa                                       Desc
                   Exhibit 7. Portuguese and Brazilian Corporate Registries Page 4 of 6
  Acesso à Certidão Permanente




   Certidão Permanente de Registos


                                                                                                             Voltar   Sair




                                               Permanent Certificate
                                             Access Code: 0066-1342-6045

        The delivery of this access code to any public or private entity doesn’t require the
        presentation of the certificate in paper version (article 75, nº 5 of Código do Registo
        Comercial (Commercial Registry Code))

         Registration

         NIPC (Collective person/Registration identification number): 515246751
         Company name: WOSNHTONS CORPORATION, LDA (ZONA FRANCA DA MADEIRA)
         Legal status: PRIVATE LIMITED COMPANY
         Registered head office: Rua das Hortas, N.º 3
         District: Island of Madeira Municipality: Funchal Parish: Funchal (Sé)
         9050 024 FUNCHAL
         Object: Purchase, sale, import and export of precious and semiprecious ores, precious and
         semiprecious stones, either rough or cut, refinery of precious stones and metals and
         manufacture of jewellery and related articles; lease activities of motor vehicles with and
         without driver, management activities of fleets and vehicles; computer programming activities,
         technological research; creation, sale and commercial exploitation of software for mobile
         platforms; creation, sale and commercial exploitation of online sales platforms; provision of
         services in the areas of marketing, advertising, business consultancy, consultancy technical
         assistance to the creation, development, expansion and modernisation of industrial and
         comercial companies; import, export and trade of electrical and electronic materials, furniture
         and raw materials for the manufacture of products in general; purchase of immovable property
         for resale, except SGII (real estate management and investment companies), management of
         immovable property, except SGII, lease of immovable property, except SGII, promotion of
         construction of immovable property towards its exploitation, lease, and sale, except SGII;
         administration of its securities portfolio; purchase, sale and any other type of exploitation of
         registered trademarks, related patents, copyrights and rights; promotion, marketing and
         market research activities for the types and services abovementioned.
         Capital: 200.000.000,00 EUR
         Main CAE (Statistical Classification of Economic Activities): 46720-R3
         Secondary CAE (1): 46762-R3

         Date of closure of financial year: 31 December
         Signature: Signature of a manager
         Corporate Bodies/Liquidator/Judicial manager or administrator:

             MANAGEMENT:

              Name: WOSNHTONS CASTRO DA CUNHA
              NIF/NIPC (taxpayer/collective person identification number): 297167120
              Position: Manager


https://eportugal.gov.pt/RegistoOnline/Services/CertidaoPermanente/consultaCertidao.aspx?id=0066-1342-6045                   1/3
20/09/2019   Case 19-61608-grs Doc 822-7 Filed 07/28/20            Entered 07/28/20 12:28:34
                                                       Portal da Empresa                                     Desc
                   Exhibit 7. Portuguese and Brazilian Corporate Registries Page 5 of 6

         Entity with all documents deposited in electronic format.

         The elements of this registration do not dispense with the consultation of the records and their
         endorsements and annotations inasmuch as they define the legal position of the entity.

         Records - Endorsements - Annotations

         Rec.1      PRESENTATION 1/20190117 11:01: 17 UTC - FORMATION OF A COMPANY
                    AND APPOINTMENT OF MEMBER(S) OF CORPORATE BODY(IES)

                    COMPANY NAME: WOSNHTONS CORPORATION, LDA (ZONA FRANCA DA MADEIRA)
                    NIPC (Collective person/Registration identification number): 515246751
                    LEGAL STATUS: PRIVATE LIMITED COMPANY
                    REGISTERED HEAD OFFICE: Rua das Hortas, N.º 3
                    District: Island of Madeira Municipality: Funchal Parish: Funchal (Sé)
                    9050 - 024 FUNCHAL
                    OBJECT: Purchase, sale, import and export of precious and semiprecious ores, precious
                    and semiprecious stones, either rough or cut, refinery of precious stones and metals
                    and manufacture of jewellery and related articles; lease activities of motor vehicles
                    with and without driver, management activities of fleets and vehicles; computer
                    programming activities, technological research; creation, sale and commercial
                    exploitation of software for mobile platforms; creation, sale and commercial
                    exploitation of online sales platforms; provision of services in the areas of marketing,
                    advertising, business consultancy, consultancy technical assistance to the creation,
                    development, expansion and modernisation of industrial and comercial companies;
                    import, export and trade of electrical and electronic materials, furniture and raw
                    materials for the manufacture of products in general; purchase of immovable property
                    for resale, except SGII (real estate management and investment companies),
                    management of immovable property, except SGII, lease of immovable property, except
                    SGII, promotion of construction of immovable property towards its exploitation, lease,
                    and sale, except SGII; administration of its securities portfolio; purchase, sale and any
                    other type of exploitation of registered trademarks, related patents, copyrights and
                    rights; promotion, marketing and market research activities for the types and services
                    abovementioned.
                    CAPITAL: 200.000.000,00 EUR
                    Paid-in amount: 0,00
                    Date of closure of financial year: 31 December

                    PARTNERS AND QUOTA:

                      QUOTA: 198.000.000,00 EUR

                       HOLDER: WOSNHTONS CASTRO DA CUNHA
                       NIF/NIPC (taxpayer/collective person identification number): 297167120
                       Marital status: Divorced
                       Residence/Registered head office: Rua Doutor Sodré, N.º 158 Apartamento, N.º 53
                    - Vila Nova Conceição, Sao Paulo
                       BRAZIL

                      QUOTA: 2.000.000,00 EUR

                       HOLDER: LOCALIZE BRASIL - COMÉRCIO DE AUTOMÓVEIS S.A.
                       NIF/NIPC (taxpayer/collective person identification number): 980633940
                       Residence/Registered head office: Rua Doutor Sodré, N.º 158 Apartamento, N.º 53
                    - Vila Nova Conceição, Sao Paulo
                       BRAZIL

                    SIGNATURE/CORPORATE BODIES:

                    Signature: Signature of a manager
                    Structure of management: One or more managers.

                    STATEMENT REGARDING THE CAPITAL: The partners commit to, until the end of the
                    first accounting period, deposit in the safes of the company the value of the respective
https://eportugal.gov.pt/RegistoOnline/Services/CertidaoPermanente/consultaCertidao.aspx?id=0066-1342-6045          2/3
20/09/2019   Case 19-61608-grs Doc 822-7 Filed 07/28/20            Entered 07/28/20 12:28:34
                                                       Portal da Empresa                                       Desc
                   Exhibit 7. Portuguese
                  considerations.        and Brazilian Corporate      Registries Page 6 of 6

                    APPOINTED BODY(IES):

                      MANAGEMENT:

                       Name/Company name: WOSNHTONS CASTRO DA CUNHA
                       NIF/NIPC (taxpayer/collective person identification number): 297167120
                       Position: Manager
                       Residence/Registered head office: Rua Doutor Sodré, N.º 158 Apartamento, N.º 53
                    - Vila Nova Conceição, Sao Paulo
                       BRAZIL

                    Date of deliberation: 2019-01-07

                    Register office: Conservatória do Registo Comercial e Cartório Notarial Privativos da
                    Zona Franca da Madeira
                    Register Officer: O(A) Conservador(a), Maria de Fátima Pereira dos Reis Coelho

                    Annotation 1 - 20190121 - Published at http://www.mj.gov.pt/publicacoes.
                    Register office: Conservatória do Registo Comercial e Cartório Notarial Privativos da
                    Zona Franca da Madeira
                    Register Officer: O(A) Conservador(a), Maria de Fátima Pereira dos Reis Coelho



                       Permanent certificate subscribed in 20-09-2019 and valid until 20-09-2020

        End of Certificate

        Important Note:
        No need for printing. Present the access code to any public or private entity whenever a
        commercial registry certificate is required.



                                                                                                             Voltar   Sair




https://eportugal.gov.pt/RegistoOnline/Services/CertidaoPermanente/consultaCertidao.aspx?id=0066-1342-6045                   3/3
